Exhibit 10.1

 



June 30, 2016

 

Kodiak Capital Group, LLC

260 Newport Center Drive

Newport Beach, CA 92660

Attn: Ryan Hodson

 

Re: Termination Notice

 

Dear Mr. Hodson,

 

Pursuant to Section 10.5 of the Equity Purchase Agreement (the “Purchase
Agreement”) entered into by and between you and MYDX, INC., a Nevada corporation
(the “Company”), on or about February 2, 2016, the Company may terminate the
Purchase Agreement at any time by written notice to the Investor.

 

This letter shall serve as a written notice that the Company is terminating the
Purchase Agreement pursuant to the above.

 

Thanks for your attention to this matter.

 

Sincerely:

 

 

MYDX, INC.

 

 

By: Daniel Yazbeck



 





Name: Daniel Yazbeck



Title: Chief Executive Officer



Date: June 30, 2016

 

